DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agus (U.S. Patent Application Publication 2006/0034840) in view of Beidler et al. (U.S. Patent No. 8,613,921).
Agus discloses using ErbB antagonists to treat pain, including chronic pain (nociceptive and neuropathic pain).  See at least abstract and paragraphs [0004-0005, 0015, 0019, 0038, 0052-0056, and 0129].  The antagonist is preferably an antibody.  See at least paragraphs [0036 and 0078].  TGF-alpha and epiregulin are ErbB ligands for the EGFR (i.e. ErbB1). See at least paragraphs [0012 and 0068].  The ErbB antagonist can be an antibody that binds to the ErbB ligand thereby inhibiting ErbB biological activity.  See at least paragraph [0072].  Various dosages and types of administration are disclosed. Separate doses and continuous infusion are disclosed.  Doses of 8 mg/kg, 10 mg/kg and 15 mg/kg are disclosed.  (For a 50 kg patient, 10 mg/kg would be 500 mg and 15 mg/kg would be 750 mg; for a 75 kg patient, 10 mg/kg would be 750 mg; for a 95 kg patient, 8 mg/kg would be 760 mg.)  Initial higher dose loading followed by one or more lower doses may be administered. Intermittent administration (weekly, every three weeks, monthly) until the desired suppression of disease symptoms occurs is disclosed.  See at least paragraphs [0289 and 0300].  See also claims 1, 9-1, 15-16, and 21-23.  Agus does not disclose the antibodies in the instant claims.
Beidler et al. disclose antibodies that bind human TGF-alpha and human Epiregulin.  Antibody I and Antibody II are disclosed.  Both antibodies have the heavy chain CDRs of SEQ ID NOS: 1, 2, and 3 and the light chain CDRs of SEQ ID NOS: 4,5, and 6.  The HCVR, LCVR, heavy chain, and light chain sequences for Antibody I correspond to SEQ ID NOS: 7, 9, 12, and 13, respectively. The HCVR, LCVR, heavy chain, and light chain sequences for Antibody II correspond to SEQ ID NOS: 7, 10, 12, and 14, respectively.  See columns 3-4. SEQ ID NOS: 1-14 of Beidler et al. correspond to instant SEQ ID NOS: 1-14, respectively.  Treatment of human patients with the antibodies is disclosed.  “Treating” means slowing, stopping, reducing, or reversing the progression or severity of a symptom, disorder, condition, or disease.  A “therapeutically effective amount” refers to the amount or dose of an antibody which upon single or multiple dose administration to a patient provides the desired treatment.  See column 7, lines 20-30.  Treatment of diabetic nephropathy by administering the antibodies is disclosed.  See at least abstract and claims.
It would have been obvious to use the antibodies of Beidler et al. in the method of Agus to treat chronic pain. Antibody I and Antibody II of Beidler et al. bind human TGF-alpha and human Epiregulin and Agus discloses treating chronic pain by administering antibodies that bind TGF-alpha and epiregulin (i.e. ErbB ligands for the EGFR).   With respect to instant claim 12, Agus discloses dosage amounts that meet the limitations of the instant claims.  Agus suggests using a high starting dose followed by a lower dose that is repeated intermittently until the desired effect (i.e. pain reduction) is achieved.  Administration “every two weeks” does not appear to be a critical time period and it would have been within the skill of the practitioner to determine a suitable frequency of administration in view of the disclosure of Agus.  Note that claim 12 does not indicate the weight of the patient, does not provide the dosage in the customary units of mg/kg, and does not provide the method of administration (e.g. intravenous injection or infusion, subcutaneous injection, etc.).  For example, page 9 of the instant specification discloses that an effective amount can be a weekly, every two weeks, monthly, or quarterly parenteral (including, but not limited to, subcutaneous, intramuscular, and/or intravenous) dose from about 0.5 mg/kg to about 50 mg/kg.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agus (U.S. Patent Application Publication 2006/0034840) in view of Beidler et al. (U.S. Patent No. 8,613,921) as applied to claims 1 and 5-12 above, and further in view of Muller (U.S. Patent Application Publication 2004/0202707).
Agus (U.S. Patent Application Publication 2006/0034840) and Beidler et al. (U.S. Patent No. 8,613,921) are applied as above.  The references do not specifically disclose chronic osteoarthritic pain, chronic diabetic peripheral neuropathy pain, or chronic low back pain as recited in instant claims 2-4.
Muller is relied upon to establish that neuropathic pain includes pain associated with diabetic neuropathy and that pain produced by mixed nociceptive and/or neuropathic mixed etiologies includes osteoarthritis and low back pain.  See at least paragraph [0043].
It would have been obvious to use the antibodies of Beidler et al. in the method of Agus to treat chronic pain such as osteoarthritic pain, chronic diabetic peripheral neuropathy pain, or chronic low back pain as taught by Muller.   Antibody I and Antibody II of Beidler et al. bind human TGF-alpha and human Epiregulin and Agus discloses treating chronic pain by administering antibodies that bind TGF-alpha and epiregulin (i.e. ErbB ligands for the EGFR).  Agus makes clear that the chronic pain can be nociceptive and/or neuropathic pain and Muller discloses that osteoarthritic pain, diabetic peripheral neuropathy pain, and low back pain are types of nociceptive and/or neuropathic pain.

Claim 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agus (U.S. Patent Application Publication 2006/0034840) in view of Beidler et al. (U.S. Patent No. 8,613,921) as applied to claims 1 and 5-12 above, and further in view of Whitten et al.
Agus (U.S. Patent Application Publication 2006/0034840) and Beidler et al. (U.S. Patent No. 8,613,921) are applied as above.  The references do not disclose treating chronic pain that is refractory to two or more prior monotherapy and/or dual therapy treatment regimens as recited in instant claim 13.
Whitten et al. is a review about treating chronic pain.  It discloses that adequate pain relief is not uncommon.  Patients must be reassessed periodically for adequate pain control Changing medications or treatment approach may be required.  See at least introduction, Table 3, Figure 5, and section on pain management starting on page 13, and section on recalcitrant pain starting on page 17. 
It would have been obvious to use the antibodies of Beidler et al. in the method of Agus to treat chronic pain. Antibody I and Antibody II of Beidler et al. bind human TGF-alpha and human Epiregulin and Agus discloses treating chronic pain by administering antibodies that bind TGF-alpha and epiregulin (i.e. ErbB ligands for the EGFR).  It would have been obvious to use the treatment suggested by Agus and Beidler et al. for chronic pain that  is refractory to two or more prior monotherapy and/or dual therapy treatment regimens as recited in instant claim 13.  Whitten et al. makes clear that adequate pain relief for chronic pain requires periodic reassessment and changes to treatment, particularly if pain is not being controlled.  This would have been routine those of ordinary skill in the art of treating chronic pain.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of reducing chronic pain, does not reasonably provide enablement for all methods within the scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The specification defines chronic pain as referring to refers to pain which persists more than a day, or pain that recurs several times in a month. 
	The specification defines subjects as meaning humans.
On page 8 of the specification the term “treating” (or “treat” or “treatment”) is defined as meaning slowing, stopping, reducing, or reversing the progression or severity of a symptom, disorder, condition, or disease.
The claims are directed to methods of treating chronic pain generally (claim 1), treating chronic osteoarthritis pain (claim 2), treating chronic diabetic peripheral neuropathy pain (claim 3), and treating chronic low back pain (claim 4).  The body of these claims require no particular therapeutic effect such as reducing chronic pain.  As such, the claims are considered to include therapeutic treatment effects such as stopping and reversing the progression or severity of osteoarthritis (including joint damage), diabetes (including control of blood glucose/insulin levels and nerve damage resulting in peripheral neuropathy), and underlying conditions causing chronic low back pain.  There is no evidence of record nor reason to believe that administration of the claimed antibodies would have any of these effects.  There is evidence of record that the claimed antibodies would treat the underlying disease or disorder.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beidler et al. (2014) discloses antibody LY3016859 that binds to human TGF-alpha and epiregulin. The antibody acts as an EGFR inhibitor.  See at least abstract.
Boyles et al. (2016) discloses the neutralizing antibody LY3016859 that binds to human TGF-alpha and epiregulin.  The antibody acts as an EGFR inhibitor.  See at least abstract.
Kersten et al. (U.S. Patent Application Publication 2015/0320861) discloses the involvement of the EGFR in neuropathic pain.  Using antibodies against EGFR ligands TGF-alpha and epiregulin as EGFR inhibitors is disclosed.  See at least abstract, claims, and paragraphs [0068-0069 and 0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa